Dewey, J.
The great and leading principles, upon which
a case like the present is to be tried before the jury, were, after much consideration, fully settled and announced in the case of Commonwealth v. Power, 7 Met. 596. The distinction between the right of the public generally to enter upon a rail road, or its depot, or any of its appendages, and that to enter upon a public highway, was there fully stated. The necessity and propriety of rules and restrictions as to the entering upon the grounds appropriated to a rail road, and that authority might be properly exercised by the superintendent and agents of the company, in enforcing such rules and regulations, having for their object the public convenience, and the quiet and safety of travellers, were fully recognized in the *486case above cited. Those doctrines we still adhere to. They were, as we suppose, fully stated to the jury, in the present case, by the presiding judge, as the rules of law governing this case, and to which the jury were to apply the evidence.
No exceptions were taken to the general course of the instructions as to the rules of law applicable to the case, or that those given did not comport with the opinion of this court in the case above alluded to. Two grounds of objection are taken; one arising upon the refusal of the presiding judge to give certain instructions asked for by the defendants’ counsel ; the other grounded upon the rejection of evidence offered by the defendants.
1. As to the instruction asked, which was to this effect, that the court instruct the jury “that Power had aright to order Hall to leave the depot, and not to come there any more, and to remove him therefrom by force, if he did come, if, in the judgment merely of said Power, the plaintiff had violated the regulations contained in said circular, or had conducted offensively towards said Power, although the fact that the plaintiff had violated' such regulations, or had so conducted himself towards said Power, was not proved.”
This instruction, if adopted, would justify the defendant in removing a person who had in all respects conformed to the rules and regulations of the rail road company, and who had in fact demeaned himself with perfect propriety, if, in the judgment merely of the superintendent, he had violated any regulations of the company. This, we think, would be carrying the principle too far; quite beyond what the necessity of the case requires. With full power to make all necessary and suitable rules and regulations governing the conduct of all those who may enter, or attempt to enter, upon the rail road, at the depot for passengers, and with full power effectually to apply such rules and regulations, and remove every person who actually violates them, the company will possess all the autlnrity that the exigency of the case will require. In the opinion of the court, this request for instructions was properly ■refused.
*4872. The remaining question is upon the exclusion of the evidence, offered by the defendants, to prove that the plaintiff had, on other occasions, violated other regulations, and particularly that he had passed with baggage through the room appropriated to ladies. The evidence offered would seem to be irrelevant. Looking at the case presented on the bill of exceptions, the seizure of the plaintiff was to prevent his going upon the platform, and for violating that regulation, and not to prevent him from passing through the ladies’ room with baggage, or because he was about to do so. The proposed evidence as to the plaintiff’s carrying baggage, on former occasions, through the ladies’ room, we think, was not material in its bearing upon the question submitted to the jury. This exception is therefore overruled.

Judgment on the verdict for the plaintiff.